                      UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 NATHANIEL MARCUS GANN,                             1:19-cv-00439-DAD-JLT (PC)

                          Plaintiff,                ORDER & WRIT OF HABEAS CORPUS
                                                    AD TESTIFICANDUM FOR REMOTE
 v.                                                 APPEARANCE OF NATHANIEL
                                                    MARCUS GANN,
 R. GARCIA et al.,                                  CDCR NO. G-64542

                          Defendant.                DATE: June 11, 2021
                                                    TIME: 10:00 a.m.

        Nathaniel Marcus Gann, CDCR #G-64542, is a necessary participant in court
proceedings on June 11, 2021, and is confined at Valley State Prison, Chowchilla, in the custody
of the Warden. To secure the inmate’s attendance, a Writ of Habeas Corpus ad Testificandum
shall issue commanding the custodian of the prison to produce the inmate before Magistrate
Judge Jennifer L. Thurston, United States District Court, Eastern District of California, by Zoom
video conference on June 11, 2021, at 10:00 a.m.

                           ACCORDINGLY, THE COURT ORDERS:

      1. A Writ of Habeas Corpus ad Testificandum shall issue under the seal of this Court,
         commanding the Warden to produce the inmate named above to appear for proceedings
         in United States District Court at the date and time above, by Zoom video conference,
         until completion of the proceedings or as ordered by the Court; and

      2. The custodian is ordered to notify the Court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      The Warden of Valley State Prison, Chowchilla

        WE COMMAND you to produce the inmate named above to appear
before Judge Thurston on the date and time above, by Zoom video conference,
until completion of the proceedings or as ordered by the Court.

       FURTHER, you are ordered to notify the Court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

      Dated:    May 27, 2021                             _ /s/ Jennifer L. Thurston
                                               CHIEF UNITED STATES MAGISTRATE JUDGE
